Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.

Status of the Claims
Claims 1, 2, 4-10, and 12-20 are all the claims pending in the application. 
Claims 1, 5, 10, and 18-20 are amended.
Claim 3 is canceled.
Claims 1, 2, 4-10, and 12-20 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed October 9, 2020.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 112(a) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, Applicant first asserts the rejections should be withdrawn because the claims as amended recite rendering a profile on a graphical user interface (GUI), which cannot be performed in the mind.  Examiner respectfully does not find this assertion persuasive because the GUI is recited at a high-level of generality (i.e. as a generic display) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.04.III.C (noting claims that require a computer may still recite a mental process).  Examiner further notes that the claims contain several other limitations which recite abstract ideas (e.g. determining a degree of experience).  Please see below for the complete discussion of the claims as amended.
Applicant next asserts the rejections should be withdrawn because the claims recite the information in the graphical user interface is rendered as a chart, which is an improvement, citing Example 37 of the 2019 PEG.  Examiner respectfully does not find this assertion persuasive because Examiner finds the chart, as claimed, is too broad of a concept to be an improvement.  That is, claim 2 in Example 37 structurally linked the positions of the icons to the start button in a GUI.  The chart in the present claims is not structurally linked to any other features in the GUI and Examiner finds such a limitation, on its own, is not sufficient to show an improvement (see MPEP 2106.05(a) (discussing Interval Licensing, noting instructions to display information, without more, is not sufficient to show an improvement; and discussing Ameranth, noting generating menus is not sufficient to show an improvement).  Accordingly, the rejections are maintained, please see below for the complete discussion of the claims as amended.

Regarding the 102 and 103 rejections, Applicant first asserts the rejections of claims 1, 19, and 20 should be withdrawn because Bonmassar1 does not teach trust scores of contributors.  Examiner respectfully does not find this assertion persuasive because the definition of "contributor" includes people and things which contribute.  Thus BRI of "contributors" not only includes other users making contributions but also includes anything which contributes to the overall repository.  Thus, each commit and each project in the repository is a "contributor" because they are things which contribute.  As such, Bonmassar does consider trust scores of contributors because Bonmassar weighs each contribution and project, e.g. ¶[0071].  However, Examiner finds Bonmassar does not teach the newly claimed GUI recited by claims 1, 19, and 20 and accordingly withdraws the 102 rejections.  Please see below for the new rejections of the claims as amended.
Applicant next asserts Bonmassar does not teach de-duplicating as recited in claim 5.  Examiner respectfully does not find this assertion persuasive because Examiner finds Bonmassar teaches the newly amended limitations in ¶[0080].  Please see below for the complete discussion of the rejection.
Lastly, Applicant asserts the rejection of claim 10 should be withdrawn because Bonmassar does not teach determining experience based on detecting functions in a library.  Examiner agrees and accordingly withdraws the rejection.  Please see below for the new rejections of the claim as amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1, 2, 4-10, and 12-18 are directed to a process; and claims 19-20 are directed to a machine.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1, 19, and 20 recite an abstract idea.  Specifically, claims 1, 19, and 20 recite an abstract idea in the limitations: 'determining a trust score for each repository associated with the signal and the at least one other signal based at least in part on trust scores of contributors to a respective repository'; 'assigning a respective weight to the signal and the at least one other signal based at least in part on the determined trust score'; 'determining a degree of experience in a technological field based at least in part on a library referenced by the aggregated signals'; and 'generating a user profile including the determined degree of experience based at least on part on the aggregated signals'.  These limitations recite an abstract idea because these limitations encompass commercial or legal interactions (i.e. recruiting, hiring, or employee assessment).  These limitations encompass commercial or legal interactions because the limitations entail assessing a person's work (i.e. a job applicant's previously written code), based on the reliability of the source of their work.  That is, 'determining a degree of experience' and 'generating a user profile', as claimed, encompasses assessing and reporting on a 
Further, Examiner notes the Specification states people conventionally review the commits, ¶[0002] of the Specification as filed, which is further evidence that reviewing commits (i.e. when making hiring decisions) is an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance commercial or legal interactions then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, claims 1, 19, and 20 recite an abstract idea.
Claim 10 recites an abstract idea.  Specifically, claim 10 recites an abstract idea in the limitations: 'determine the user's degree of experience in a technological field including by: detecting that a function of a library is called based at least in part on the at least one signal, wherein the library has a corresponding technological field tag indicating a technological field with which the library is associated; assigning, to the user, at least one point of experience in the technological field with which the library is associated in response to detecting that the function of the library is called'; and 'determining the user's degree of experience in a technological field based at least in part on an assigned number of points of experience in the technological field'.  These limitations recite an abstract idea because these limitations encompass commercial or legal interactions (i.e. recruiting, hiring, or employee assessment).  These limitations encompass commercial or legal interactions because the limitations entail assessing a person's work (i.e. a job applicant's previously written code), based the libraries called.  
Further, Examiner notes the Specification states people conventionally review the commits, ¶[0002] of the Specification as filed, which is further evidence that reviewing commits (i.e. when making hiring decisions) is an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 is directed to an abstract idea.  Claim 1 recites the additional elements - receiving, by a processor, a signal associated with source code, wherein the signal is extracted from a commit obtained via a source code version control system; aggregating, by the processor, the signal with at least one other signal including by: combining the signal and the at least one other signal using the assigned respective weight; and rendering, by the processor, the user profile on a graphical user interface, wherein the user profile includes a chart showing at least one language and an associated experience and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience.  The additional elements of "receiving, by a processor, a signal associated with source code, wherein the signal is extracted from a commit obtained via a source code version control system"; and "aggregating, by the processor, the signal with at least one other signal including by: combining the signal and the at least one other signal using the assigned respective weight", when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only reciting mere data gathering, see MPEP 2106.05(g).
The additional elements of 'rendering, by the processor, the user profile on a graphical user interface, wherein the user profile includes a chart showing at least one language and an associated experience and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience', when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only tailoring information 
Claims 19 and 20 recite similar additional elements as claim 1 and are directed to an abstract idea for similar reasons.

Claim 10 is directed to an abstract idea.  Claim 10 recites the additional elements - obtaining, by a processor, a set of commits associated with a user from a source code version control system; extracting, by the processor, at least one signal from the set of commits; obfuscating, by the processor, the at least one signal to disassociate the at least one signal from a commit in the set of commits; determining, by the processor, that the commit has not been previously processed based at least in part on a commit identifier (ID) associated with the commit; in response to the determination that the commit has not been previously processed, outputting, by the processor, the obfuscated at least one signal; rendering, by the processor, a user profile on a graphical user interface, wherein the user profile includes a chart showing at least one language and an associated experience and level of contribution to at least one project in the at least one language based at least in part on the user's degree of experience.  The additional elements of "obtaining, by a processor, a set of commits associated with a user from a source code version control system" and "extracting, by the processor, at least one signal from the set of commits", when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only reciting mere data gathering, see MPEP 2106.05(g).
The additional elements of "obfuscating, by the processor, the at least one signal to disassociate the at least one signal from a commit in the set of commits"; and "determining, by the processor, that the commit has not been previously processed based at least in part on a commit identifier (ID) associated with the commit; in response to the determination that the commit has not been previously processed, outputting, by the processor, the obfuscated at least one signal", when considered individually,  do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computer function of encrypting data) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Similarly, the additional elements of 'rendering, by the processor, the user profile on a graphical user interface, wherein the user profile includes a chart showing at least one language and an associated experience and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience', when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only tailoring information and providing it to a user on a generic computer, see MPEP 2106.05(f).  Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because the combination amounts to no more than insignificant extra-solution activity and mere instructions to apply the exception using generic computer components.  Claim 10 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The data gathering steps do not amount to significantly 

Dependent Claims
Claim 2 does not integrate the abstract idea into a practical application because the additional element of a remote client is recited at a high-level of generality (i.e., as a generic server) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claims 4 and 5 does not integrate the abstract idea into a practical application because the additional elements of claims 4 and 5 are only reciting further data gathering.
Claim 6 is directed to the same abstract idea as claim 1 because updating the profile based on user input is recited at a high-level of generality (i.e. as a generic computer function of storing user input) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claim 7 does not integrate the abstract idea into a practical application because the additional element of rendering based on permissions is insignificant extra-solution activity, see MPEP 2106.05(g) (discussing Ultramercial, noting restricting access to media is insignificant extra-solution activity).
Claim 8 does not integrate the abstract idea into a practical application because the additional element of a distributed version control system is only a general link to a technological environment or field-of-use, see MPEP 2106.05(h).
Claim 9 does not integrate the abstract idea into a practical application because the additional elements of a local source code version is only a general link to a field of use or technological environment, see MPEP 2106.05(h).

Claim 12 does not integrate the abstract idea into a practical application because the additional element of hashing a commit ID is recited at a high-level of generality (i.e., as a generic memory performing a generic computer function of storing data) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claim 13 is directed to the same abstract idea as claim 10 because a person can mentally encrypt information.
Claim 14 does not integrate the abstract idea into a practical application because the additional element of extracting a signal including a feature is recited at a high-level of generality (i.e., as a generic processor analyzing data) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claim 15 is directed to the same abstract idea as claim 10 because determining an ability, as claimed, is a part of recruiting or hiring.
Claim 16 is directed to the same abstract idea as claim 10 because identifying knowledge of a technology area is a part of recruiting or hiring.  Further, claim 10 does not integrate the abstract idea into a practical application because the additional element of training a classifier is recited at a high-level of generality (i.e., as a generic processor analyzing data) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claim 17 is directed to the same abstract idea as claim 10 because determining experience is a part of recruiting or hiring.
Claim 18 is directed to the same abstract idea as claim 10 because outputting a determined experience is a part of recruiting or hiring (e.g. by writing it down).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar, US Pub. No. 2013/0290207, herein referred to as “Bonmassar '207”, further in view of Bonmassar et al, US Pub. No. 2016/0308999, herein referred to as "Bonmassar '999".
Regarding claim 1, Bonmassar '207 teaches:
receiving, by a processor, a signal associated with source code, wherein the signal is extracted from a commit obtained via a source code version control system (crawler downloads source code from systems like Git, ¶[0062]; see also ¶¶[0038]-[0039] discussing processors); 
aggregating, by the processor, the signal with at least one other signal (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores)

associated with the signal and the at least one other signal (repositories are associated with the contributor and the contributor's social media because the contributor adds to it, e.g. ¶[0067])
based at least in part on trust scores of contributors to a respective repository (analyzes and weight each project, ¶[0071].  Thus, Bonmassar '207 teaches a trust score for each repository based on trust scores for contributors as claimed because each commit or project in the repository is analyzed and is a contributor to the overall weighting); 
assigning a respective weight to the signal and the at least one other signal based at least in part on the determined trust score (overall score is created by weighting individual scores, ¶[0076]; see also ¶¶[0076]-[0078] discussing different types of scores and combining social media score with knowledge score); 
and combining the signal and the at least one other signal using the assigned respective weight (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores); 
determining, by the processor, a degree of experience in a technological field based at least in part on a library referenced by the aggregated signals (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]); 
generating, by the processor, a user profile including the determined degree of experience based at least on part on the aggregated signals (generates profile when a new developer’s code is identified ¶¶[0057], [0059]); see also Fig. 4B showing the scores with the user information); 

However Bonmassar '207 does not teach but Bonmassar '999 does teach:
wherein the user profile includes a chart showing at least one language and an associated experience (shows years of experience in languages, e.g. Fig. 9)
and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches a format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar '207 with the user profiles of Bonmassar '999 because the user profiles of Bonmassar '999 provide more information.
Regarding claim 2, the combination of Bonmassar '207 and Bonmassar '999 teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the signal is associated with source code from a remote client (interactions involve communications between remote servers, ¶[0037] and Fig. 1).
Regarding claim 4, the combination of Bonmassar '207 and Bonmassar '999 teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the aggregation of the signal with at least one other signal includes combining signals associated with a specific user (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores).
Regarding claim 5, the combination of Bonmassar '207 and Bonmassar '999 teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein: the aggregation of the signal with at least one other signal includes reconciling at least two signals for a repository; including by de-duplicating signals to remove local copy differences (refreshes local data based on new contributions, ¶[0080)
and the at least two signals are collected from a plurality of users (combines individual scores into team scores, ¶¶[0130]-[0131]; see also ¶[0085] discussing multiple developers).  
Regarding claim 6, the combination of Bonmassar '207 and Bonmassar '999 teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
updating the user profile in response to receiving user input associated with the user profile (manually entering information from a resume, ¶[0004]).
Regarding claim 7, the combination of Bonmassar '207 and Bonmassar '999 teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the rendering of the user profile is according to a pre- defined permission for the user profile (data gathering includes accessing social media sites when given permission, ¶[0083]).
Regarding claim 8, the combination of Bonmassar '207 and Bonmassar '999 teaches all the limitations of claim 1 and Bonmassar '207 further teaches:
wherein the source code version control system includes a distributed version control system (crawler downloads source code from systems like Git, ¶[0062], and Git is a distributed version control system2).
Regarding claim 9, the combination of Bonmassar '207 and Bonmassar '999 teaches all the limitations of claim 1 and Bonmassar '207 further teaches:


Regarding claim 19, Bonmassar '207 teaches:
a communications interface configured to receive a signal associated with source code, wherein the signal is extracted from a commit obtained via a source code version control system (crawler downloads source code from systems like Git, ¶[0062]); 
and a processor configured to: aggregate the signal with at least one other signal (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores; and ¶¶[0038]-[0039] discussing processors);
including by: determining a trust score for each repository (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories)
associated with the signal and the at least one other signal (repositories are associated with the contributor and the contributor's social media because the contributor adds to it, e.g. ¶[0067])
based at least in part on trust scores of contributors to a respective repository (analyzes and weight each project, ¶[0071].  Thus, Bonmassar '207 teaches a trust score for each repository based on trust scores for contributors as claimed because each commit or project in the repository is analyzed and is a contributor to the overall weighting); 
assigning a respective weight to the signal and the at least one other signal based at least in part on the determined trust score (overall score is created by weighting individual scores, ¶[0076]; see also 
and combining the signal and the at least one other signal using the assigned respective weight (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores); 
determine a degree of experience in a technological field based at least in part on a library referenced by the aggregated signals (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]); 
generate a user profile including the determined degree of experience based at least on part on the aggregated signals (generates profile when a new developer’s code is identified ¶¶[0057], [0059]); see also Fig. 4B showing the scores with the user information); 
and render the user profile on a graphical user interface (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter). 
However Bonmassar '207 does not teach but Bonmassar '999 does teach:
wherein the user profile includes a chart showing at least one language and an associated experience (shows years of experience in languages, e.g. Fig. 9)
and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches a format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar 

Regarding claim 20, Bonmassar '207 teaches:
a non-transitory computer readable storage medium and comprising computer instructions for (non-transitory computer readable memory storing instructions, ¶[0154]): 
receiving a signal associated with source code, wherein the signal is extracted from a commit obtained via a source code version control system (crawler downloads source code from systems like Git, ¶[0062]); 
aggregating the received signal with at least one other signal (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores)
including by: determining a trust score for each repository (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories)
associated with the signal and the at least one other signal (repositories are associated with the contributor and the contributor's social media because the contributor adds to it, e.g. ¶[0067])
based at least in part on trust scores of contributors to a respective repository (analyzes and weight each project, ¶[0071].  Thus, Bonmassar '207 teaches a trust score for each repository based on trust scores for contributors as claimed because each commit or project in the repository is analyzed and is a contributor to the overall weighting); 
assigning a respective weight to the signal and the at least one other signal based at least in part on the determined trust score (overall score is created by weighting individual scores, ¶[0076]; see also 
and combining the signal and the at least one other signal using the assigned respective weight (scores generated based on coding ability are combined with information from social media accounts, ¶[0081]; see also ¶¶[0133]-[0134] and Fig. 4B discussing combining social media information and scores); 
determining a degree of experience in a technological field based at least in part on a library referenced by the aggregated signals (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]); 
generating a user profile including the determined degree of experience based at least on part on the aggregated signals (generates profile when a new developer’s code is identified ¶¶[0057], [0059]); see also Fig. 4B showing the scores with the user information); 
and rendering the user profile on a graphical user interface (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).
However Bonmassar '207 does not teach but Bonmassar '999 does teach:
wherein the user profile includes a chart showing at least one language and an associated experience (shows years of experience in languages, e.g. Fig. 9)
and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches a format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar .

Claims 10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar '207, in view of Bonmassar '999, further in view of "Learn Version Control with Git" by Tower as archived Feb. 13, 2017, herein referred to as "Tower", further in view of Makiyama, US Pub. No. 2003/0056151, herein referred to as “Makiyama”, further in view of Hidayat et al, US Pub. No. 2015/0347756, herein referred to as “Hidayat”.
Regarding claim 10, Bonmassar '207 teaches:
obtaining, by a processor, a set of commits associated with a user from a source code version control system (utilizes code and the commits log, ¶[0066]; see also ¶¶[0038]-[0039] discussing processors); 
extracting, by the processor, at least one signal from the set of commits (crawler downloads source code for analysis, ¶[0062]; see also ¶[0066] discussing identifying a developer’s specific contributions); 
determine the user's degree of experience in a technological field including by wherein the library has a corresponding technological field tag indicating a technological field with which the library is associated (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]): 
assigning, to the user, at least one point of experience in the technological field with which the library is associated in response to detecting that the function of the library is called (weights scores based on the frequency and size of contributions to evaluate knowledge of language and prevent contributors from inflating their resumes, ¶¶0068]-[0069]; see also ¶¶[0066], [0071] discussing adjusting weighting based on detection of cheating; and ¶[0067] noting process is repeated for all developer's repositories); 

rendering, by the processor, a user profile on a graphical user interface  (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).
However Bonmassar '207 does not teach but Bonmassar '999 does teach:
wherein the user profile includes a chart showing at least one language and an associated experience (shows years of experience in languages, e.g. Fig. 9)
and level of contribution to at least one project in the at least one language based at least in part on the determined degree of experience (shows professional experience, e.g. Fig. 8; see also Figs. 3-7 showing other aspects of the user profile).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207 with the layouts of the user profile of Bonmassar '999 because simple substitution of elements is obvious, see MPEP 2143.I.B.  That is, Bonmassar '207 teaches one format for outputting data, e.g. Fig. 4B.  One of ordinary skill would have substituted the outputs of Bonmassar '207 with the user profiles of Bonmassar '999 because the user profiles of Bonmassar '999 provide more information.
However the combination of Bonmassar '207 and Bonmassar '999 does not explicitly teach but Tower does teach:
determining, by the processor, that the commit has not been previously processed based at least in part on a commit identifier (ID) associated with the commit  (Tower shows how to determine differences between versions of source code, pgs. 1-3 of PDF provided with Office Action dated June 12, 2020). 
That is, Bonmassar '207 teaches updating or "refreshing" the process based on new contributions but does not teach how to identify new contributions (i.e. commits that have not been used to determine a degree of experience).  However, Tower teaches how to identify new commits (i.e. the difference between a previous version and a current one).  As such, the combination of Bonmassar '207, Bonmassar '999 and Tower teaches determining that a commit has not been used to determine a degree of experience and updating the results based on the determination.
Further, it would have been obvious to combine the skill determination of Bonmassar '207 and Bonmassar '999 with the determination of difference between versions, as taught by Tower because Bonmassar '207 suggests saving the source log so that differences between different version of the source code may be determined, ¶[0080], for example as taught by Tower, see MPEP 2143.I.G.
However the combination of Bonmassar '207, Bonmassar '999, and Tower does not teach but Makiyama does teach:
obfuscating, by the processor, the at least one signal to disassociate the at least one signal from a commit in the set of commits; in response to the determination that the commit has not been previously processed, outputting, by the processor, the obfuscated at least one signal (encrypts source code identification information, e.g. ¶[0021]; see also ¶[0093] discussing encryption3).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207, Bonmassar '999, and Tower, with the encryption of Makiyama because Makiyama suggests encrypting to prevent information about the source code from leaking, ¶[0093]; see also MPEP 2143.I.G.
However the combination of Bonmassar '207, Bonmassar '999, Tower, and Makiyama does not teach but Hidayat does teach:
detecting that a function of a library is called based at least in part on the at least one signal (detects libraries in source code, ¶[0022])
Further, it would have been obvious at the time of filing to combine the use of classifiers and identification of an person’s knowledge, as taught by the combination of Bonmassar '207, Bonmassar '999, Tower, and Makiyama with the detection of libraries, as taught by Hidayat because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143.I.F.  Bonmassar '207 teaches using classifiers and analyzing source code to determine a person’s knowledge.  One of ordinary skill would have recognized that identifying libraries in source code, as taught by Hidayat, would provide further insight into the person’s knowledge and as such would have modified the combination of Bonmassar '207, Bonmassar '999, Tower and Makiyama to identify libraries in the source code. 
Regarding claim 13, the combination of Bonmassar '207, Bonmassar '999, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Makiyama further teaches:
wherein the obfuscation of the at least one signal includes encrypting the at least one signal (encrypts source code identification information, e.g. ¶[0021]; see also ¶[0093] discussing encryption).
Further, it would have been obvious at the time of filing to combine the analysis of source code, as taught by Bonmassar '207, Bonmassar '999 and Tower, with the encryption of Makiyama because Makiyama suggests encrypting to prevent information about the source code from leaking, ¶[0093]; see also MPEP 2143.I.G.
Regarding claim 14, the combination of Bonmassar '207, Bonmassar '999, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
wherein the extracted at least one signal includes a feature of the set of commits (evaluates commits log to detect the author of the code, e.g. ¶[0066]).
Regarding claim 15, the combination of Bonmassar '207, Bonmassar '999, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
determining, by the processor, an ability based at least in part on a library referenced by the at least one signal (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]).
Regarding claim 16, the combination of Bonmassar '207, Bonmassar '999, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
training a library classifier (uses classifier to identify additional information about an individual, ¶[0158])
identify a knowledge of technology area based at least in part on the at least one signal (determines person’s knowledge of coding languages based on code they have written, e.g. ¶[0074]).
However the combination of Bonmassar '207, Bonmassar '999, Tower, Makiyama does not teach but Hidayat does teach:
identify a library referenced by the at least one signal (detects libraries in source code, ¶[0022])
Further, it would have been obvious at the time of filing to combine the use of classifiers and identification of an person’s knowledge, as taught by the combination of Bonmassar '207, Bonmassar '999, Tower, Makiyama with the detection of libraries, as taught by Hidayat because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143.I.F.  Bonmassar '207 teaches using classifiers and analyzing source code to determine a person’s knowledge.  One of ordinary skill would have recognized that identifying libraries in source code, as taught by Hidayat, would provide further insight into the person’s knowledge and as such would have modified the combination of Bonmassar '207, Bonmassar '999, Tower, and Makiyama to identify libraries in the source code.
Regarding claim 17, the combination of Bonmassar '207, Bonmassar '999, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and Bonmassar '207 further teaches:
determining, by the processor and based at least in part on the extracted at least one signal, experience with a programming language (determines what languages a person has experience in, e.g. ¶[0067]).
Regarding claim 18, the combination of Bonmassar '207, Bonmassar '999, Tower, Makiyama and Hidayat teaches all the limitations of claim 17 and Bonmassar '207 further teaches:
outputting the user's degree of experience with a programming language in a user profile (displays profile on GUI, ¶[0058]; see also ¶¶[0133]-[0134] and Fig. 4B discussing outputting data to recruiter).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bonmassar '207, Bonmassar '999, Tower, Makiyama and Hidayat further in view of Burgdorf, Christoph “The anatomy of a Git commit” Thoughram Blog, Nov. 18, 2014, herein referred to as “Burgdorf”.
Regarding claim 12, the combination of Bonmassar '207, Bonmassar '999, Tower, Makiyama and Hidayat teaches all the limitations of claim 10 and does not teach but Burgdorf teaches:
wherein the obfuscation of the at least one signal includes hashing a commit identifier (ID) of a commit associated with the at least one signal (generates SHA-1 hashes, pg. 1).
Further, it would have been obvious at the time of filing to combine the analysis of source code with encryption, as taught by Bonmassar '207, Bonmassar '999, Tower, Makiyama and Hidayat, with the SHA-1 hashes, as taught by Burgdorf, because Burgdorf teaches the SHA-1 hashes are important in a distributed version control system to maintain integrity, pg. 1; see also MPEP 2143.I.G.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Fankhauser et al, US Pub. No. 2015/0058278 teaches assessing trust scores of repositories.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, a new reference is being introduced in this Office Action which also listed Bonmassar as an inventor.  The new Bonmassar reference will be referred to as "Bonmassar '999" while the Bonmassar being discussed in this section is "Bonmassar '207".
        2 See e.g. pg. 1 of PDF provided with Office Action dated Dec. 10, 2019 of Git homepage (stating Git is a distributed version control system).
        3 Please note, the Specification describes obfuscating the signal to disassociate it as including encrypting the signal, ¶[0072] of the Specification as filed.